Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103 (Obviousness)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US PG Pub. 2010/0258118).
Morton teaches a dry powder composition comprising an active agent (or combination of active agents) (see abstract, claim 1, and [0037]).  The dry powder composition has a mass median aerodynamic diameter (MMAD) of less than 10 microns, or less than 1 micron (see [0219] and [0030]).  It is noted that when the MMAD is less than 1 micron, the DV90, DV50, and DV10 would also be less than 1 micron.  The active ingredient is taught as being selected from the group including aspirin (acetylsalicylic acid) and clopidogrel (see [0034] section 12).  Aspirin is also taught as being useful as a nonsteroidal anti-inflammatory agent useful in the invention (see [0034], section 55).  Morton further teaches that the composition comprises active agents and FCA (force control agents).  Said FCA are taught as being DPPC (dipalmitoyl phosphatidylcholine) or lecithin (a phospholipid), (see [0226], [0232], and 
While the reference teaches the dry powder composition has a mass median aerodynamic diameter (MMAD) of less than 10 microns, or less than 1 micron (see 
However, the amount taught overlaps with the claimed amount and thus creates a case of obviousness because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05 (I). Morton teaches acetylsalicylic acid (aspirin) to be between 10mg and 20mg  as discussed above. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II(A). In this case, the general conditions of a method of administering aspirin via inhalation is taught by the prior art, as such, the skilled artisan would have been motivated to have optimized the dose of acetylsalicylic acid. In addition, there is a motivation to optimize result-effective variables. See MPEP 2144.05(II)(B). In this case, the aspirin concentration is a result-effective variable because aspirin administration has the result of treating a blood clot.
The reference also does not teach aspirin or acetyl salicylic acid and phospholipid in a specific embodiment. Aspirin has been taught as an anti-clotting agent along with several other active agents that can be used in the composition as discussed on page 3, paragraph [0035]. Morton also teaches use of phospholipid as discussed above. Therefore, it would have been obvious to one of ordinary skill to have combined prior art elements such as acetylsalicylic acid and phospholipid in a dry powder composition wherein the mass median aerodynamic diameter is less than 10 microns to be delivered to treat thrombosis (a predictable result) because the reference teaches aspirin (acetylsalicylic acid) to be an anti-clotting agent. Thus combining prior art 

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of (U.S. Patent No. 9,993,488). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a dry powder composition comprising dry particles that comprise acetylsalicylic acid or a pharmaceutically acceptable salt thereof, wherein the dry particles have a mass median aerodynamic diameter (MMAD) within a range of about 0.5 µm to about 10 µm, wherein the composition further comprises one or more phospholipids in an amount ranging from about 0.1% (w/w) to about 10% (w/w) of the composition, and wherein the MMAD varies less than about 10% after the dry powder composition is stored at 30°C at 65% relative humidity for about 4 weeks or, wherein the MMAD varies less than about 10% after the dry powder composition is stored at 50°C at 
The patented claims recite a dry powder composition for delivery to a subjects lungs by a dry powder inhaler, the composition comprising dry particles that comprise acetylsalicylic acid, or a pharmaceutically acceptable salt thereof; wherein said dry particles have a mass median aerodynamic diameter (MMAD) within a range of 0.5 µm to 5 µm,  wherein said dry particles have a DV50 in a range of 3-6.7 µm and a DV10 in a range of 0.9-3.3 µm wherein the dry particles further comprise a pharmaceutically acceptable excipient, wherein the pharmaceutically acceptable excipient comprises one or more phospholipids in an amount ranging from 0.1% (w/w) to 10% (w/w) of the composition, wherein acetylsalicylic acid, or a pharmaceutically acceptable salt thereof, is in an amount of 50% (w/w) or more of the composition, and wherein the dry powder composition is free of carrier particles. The instant claims do not comprise carrier materials and thus the patented claims read on the instant dry powder composition comprising acetylsalicylic acid.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of (U.S. Patent No. 10,772,832). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a dry powder composition comprising dry particles that comprise acetylsalicylic acid or a pharmaceutically acceptable salt thereof, wherein the dry particles have a mass median aerodynamic diameter (MMAD) within a range of about 0.5 µm to about 10 µm, wherein the composition further comprises one or more 
The patented claims recite a dry powder composition comprising dry particles that comprise acetylsalicylic acid or a pharmaceutically acceptable salt thereof in an amount of 50% (w/w) or more of the composition, wherein the dry particles have a mass median aerodynamic diameter (MMAD) within a range of 0.5 µm to 5 µm,  wherein said dry particles have a DV50 in a range of 3 µm to 6.7 µm and a DV10 in a range of 0.9 µm to 3.3 µm, wherein the composition further comprises one or more phospholipids in an amount ranging from 0.1% (w/w) to 10% (w/w) of the composition, and wherein the MMAD varies less than about 10% after the dry powder composition is stored at 50.degree. C. at 75% relative humidity for about 2 weeks. The patented powder composition reads on the instantly recited dry powder composition comprising acetylsalicylic acid.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612